
	
		II
		110th CONGRESS
		1st Session
		S. 1657
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2007
			Mr. Kerry (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To establish a small business energy efficiency program,
		  and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Small Business Energy
			 Efficiency Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Implementation of small business energy efficiency
				program.
					Sec. 5. Small business energy efficiency.
					Sec. 6. Small business telecommuting.
					Sec. 7. Encouraging innovation in energy
				efficiency.
					Sec. 8. Express loans for renewable energy and energy
				efficiency.
				
			2.FindingsCongress finds that:
			(1)Small business
			 concerns represent roughly 50 percent of the economy of the United States,
			 employing 50 percent of all private sector employees, and producing more than
			 50 percent of nonfarm private gross domestic product.
			(2)The Environmental
			 Protection Agency estimates that, based on data from the 2003 Commercial
			 Buildings Energy Consumption Survey of the Department of Energy, small business
			 concerns consume roughly 2,000,000,000,000 kBtu of energy per year, costing
			 small business concerns approximately $29,000,000,000.
			(3)The Environmental
			 Protection Agency estimate does not include additional energy that is used by
			 small business concerns located outside of commercial buildings, such as
			 home-based small business concerns. Additional, peer-reviewed research studies
			 must be conducted to assess the amount of energy consumed by small business
			 concerns.
			(4)A recent survey
			 conducted by the National Small Business Association revealed that 75 percent
			 of small business concerns believe that energy efficiency can make a
			 significant contribution to reducing greenhouse gas emissions. And yet, only 33
			 percent of those small business concerns had successfully invested in energy
			 efficiency programs for their businesses.
			(5)Small business
			 concerns have demonstrated that they are capable of achieving realistic energy
			 consumption reductions of 30 percent as a result of implementing the
			 recommendations of targeted energy audits. These reductions have been
			 demonstrated by clients of the Pennsylvania Small Business Development Centers
			 and are supported by the national experience of the ENERGY STAR Small Business
			 program of the Environmental Protection Agency.
			(6)Small business
			 concerns are a source for the technological innovations at the heart of the
			 effort to find a solution to the challenge of climate change and to establish
			 energy independence for the United States.
			(7)On-bill financing
			 arrangements, involving small business concerns, utilities, banks, and
			 certified energy efficiency professionals, have demonstrated success in
			 reducing energy usage by small business concerns across the country, and
			 greater use of on-bill financing agreements should be encouraged.
			(8)Telecommuting
			 represents an established method for reducing fuel consumption, and information
			 regarding the benefits of telecommuting should be made available to owners of
			 small business concerns.
			3.DefinitionsIn this Act—
			(1)the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively;
			(2)the term
			 association means the association of small business development
			 centers established under section 21(a)(3)(A) of the Small Business Act (15
			 U.S.C. 648(a)(3)(A));
			(3)the term
			 disability has the meaning given that term in section 3 of the
			 Americans with Disabilities Act of 1990 (42 U.S.C. 12102);
			(4)the term
			 electric utility has the meaning given that term in section 3 of
			 the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2602);
			(5)the term
			 on-bill financing means a low interest or no interest financing
			 agreement between a small business concern and an electric utility for the
			 purchase or installation of equipment, under which the regularly scheduled
			 payment of that small business concern to that electric utility is not reduced
			 by the amount of the reduction in cost attributable to the new equipment and
			 that amount is credited to the electric utility, until the cost of the purchase
			 or installation is repaid;
			(6)the term
			 small business concern has the meaning given that term in section
			 3 of the Small Business Act (15 U.S.C. 636);
			(7)the term
			 small business development center means a small business
			 development center described in section 21 of the Small Business Act (15 U.S.C.
			 648);
			(8)the term
			 telecommuting means the use of telecommunications to perform work
			 functions under circumstances which reduce or eliminate the need to commute;
			 and
			(9)the term
			 veteran has the meaning given that term in section 101 of title
			 38, United States Code.
			4.Implementation
			 of small business energy efficiency program
			(a)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Administrator shall promulgate final rules establishing the
			 Government-wide program authorized under subsection (d) of section 337 of the
			 Energy Policy and Conservation Act (42 U.S.C. 6307) that ensure compliance with
			 that subsection by not later than 6 months after such date of enactment.
			(b)PlanNot
			 later than 90 days after the date of enactment of this Act, the Administrator
			 shall publish a detailed plan regarding how the Administrator will—
				(1)assist small
			 business concerns in becoming more energy efficient; and
				(2)build on the
			 Energy Star for Small Business Program of the Department of Energy and the
			 Environmental Protection Agency.
				(c)Assistant
			 administrator for small business energy policy
				(1)In
			 generalThere is in the Administration an Assistant Administrator
			 for Small Business Energy Policy, who shall be appointed by, and report to, the
			 Administrator.
				(2)DutiesThe
			 Assistant Administrator for Small Business Energy Policy shall—
					(A)oversee and
			 administer the requirements under this section and section 337(d) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6307(d)); and
					(B)promote energy
			 efficiency efforts for small business concerns and reduce energy costs of small
			 business concerns.
					(d)ReportsThe
			 Administrator shall submit to the Committee on Small Business and
			 Entrepreneurship of the Senate and the Committee on Small Business of the House
			 of Representatives an annual report on the progress of the Administrator in
			 encouraging small business concerns to become more energy efficient, including
			 data on the rate of use of the Small Business Energy Clearinghouse established
			 under section 337(d)(4) of the Energy Policy and Conservation Act (42 U.S.C.
			 6307(d)(4)).
			5.Small business
			 energy efficiency
			(a)AuthorityThe
			 Administrator shall establish a Small Business Energy Efficiency Pilot Program
			 (in this section referred to as the Efficiency Pilot Program) to
			 provide energy efficiency assistance to small business concerns through small
			 business development centers.
			(b)Small business
			 development centers
				(1)In
			 generalIn carrying out the Efficiency Pilot Program, the
			 Administrator shall enter into agreements with small business development
			 centers under which such centers shall—
					(A)provide access to
			 information and resources on energy efficiency practices, including on-bill
			 financing options;
					(B)conduct training
			 and educational activities;
					(C)offer
			 confidential, free, one-on-one, in-depth energy audits to the owners and
			 operators of small business concerns regarding energy efficiency
			 practices;
					(D)give referrals to
			 certified professionals and other providers of energy efficiency assistance who
			 meet such standards for educational, technical, and professional competency as
			 the Administrator shall establish; and
					(E)act as a
			 facilitator between small business concerns, electric utilities, lenders, and
			 the Administration to facilitate on-bill financing arrangements.
					(2)ReportsEach
			 small business development center participating in the Efficiency Pilot Program
			 shall submit to the Administrator and the Administrator of the Environmental
			 Protection Agency an annual report that includes—
					(A)a summary of the
			 energy efficiency assistance provided by that center under the Efficiency Pilot
			 Program;
					(B)the number of
			 small business concerns assisted by that center under the Efficiency Pilot
			 Program;
					(C)statistics on the
			 total amount of energy saved as a result of assistance provided by that center
			 under the Efficiency Pilot Program; and
					(D)any additional
			 information determined necessary by the Administrator, in consultation with the
			 association.
					(3)Reports to
			 CongressNot later than 60 days after the date on which all
			 reports under paragraph (2) relating to a year are submitted, the Administrator
			 shall submit to the Committee on Small Business and Entrepreneurship of the
			 Senate and the Committee on Small Business of the House of Representatives a
			 report summarizing the information regarding the Efficiency Pilot Program
			 submitted by small business development centers participating in that
			 program.
				(c)EligibilityA
			 small business development center shall be eligible to participate in the
			 Efficiency Pilot Program only if that center is certified under section
			 21(k)(2) of the Small Business Act (15 U.S.C. 648(k)(2)).
			(d)Selection of
			 participating State programs
				(1)Groupings
					(A)Selection of
			 programsThe Administrator shall select the small business
			 development center programs of 2 States from each of the groupings of States
			 described in subparagraphs (B) through (K) to participate in the pilot program
			 established under this section.
					(B)Group
			 1Group 1 shall consist of Maine, Massachusetts, New Hampshire,
			 Connecticut, Vermont, and Rhode Island.
					(C)Group
			 2Group 2 shall consist of New York, New Jersey, Puerto Rico, and
			 the Virgin Islands.
					(D)Group
			 3Group 3 shall consist of Pennsylvania, Maryland, West Virginia,
			 Virginia, the District of Columbia, and Delaware.
					(E)Group
			 4Group 4 shall consist of Georgia, Alabama, North Carolina,
			 South Carolina, Mississippi, Florida, Kentucky, and Tennessee.
					(F)Group
			 5Group 5 shall consist of Illinois, Ohio, Michigan, Indiana,
			 Wisconsin, and Minnesota.
					(G)Group
			 6Group 6 shall consist of Texas, New Mexico, Arkansas, Oklahoma,
			 and Louisiana.
					(H)Group
			 7Group 7 shall consist of Missouri, Iowa, Nebraska, and
			 Kansas.
					(I)Group
			 8Group 8 shall consist of Colorado, Wyoming, North Dakota, South
			 Dakota, Montana, and Utah.
					(J)Group
			 9Group 9 shall consist of California, Guam, American Samoa,
			 Hawaii, Nevada, and Arizona.
					(K)Group
			 10Group 10 shall consist of Washington, Alaska, Idaho, and
			 Oregon.
					(e)Matching
			 requirementSubparagraphs (A) and (B) of section 21(a)(4) of the
			 Small Business Act (15 U.S.C. 648(a)(4)) shall apply to assistance made
			 available under the Efficiency Pilot Program.
			(f)Grant
			 amountsEach small business development center selected to
			 participate in the Efficiency Pilot Program under subsection (d) shall be
			 eligible to receive a grant in an amount equal to—
				(1)not less than
			 $100,000 in each fiscal year; and
				(2)not more than
			 $300,000 in each fiscal year.
				(g)Evaluation and
			 reportThe Comptroller General of the United States shall—
				(1)not later than 30
			 months after the date of disbursement of the first grant under the Efficiency
			 Pilot Program, initiate an evaluation of that pilot program; and
				(2)not later than 6
			 months after the date of the initiation of the evaluation under paragraph (1),
			 submit to the Administrator, the Committee on Small Business and
			 Entrepreneurship of the Senate, and the Committee on Small Business of the
			 House of Representatives, a report containing—
					(A)the results of
			 the evaluation; and
					(B)any
			 recommendations regarding whether the Efficiency Pilot Program, with or without
			 modification, should be extended to include the participation of all small
			 business development centers.
					(h)GuaranteeThe
			 Administrator may guarantee the timely payment of a loan made to a small
			 business concern through an on-bill financing agreement on such terms and
			 conditions as the Administrator shall establish through a formal rule making,
			 after providing notice and an opportunity for comment.
			(i)Authorization
			 of appropriations
				(1)In
			 generalThere are authorized to be appropriated to carry out this
			 section—
					(A)$5,000,000 for
			 the first fiscal year beginning after the date of enactment of this Act;
			 and
					(B)$5,000,000 for
			 each of the 3 fiscal years following the fiscal year described in subparagraph
			 (A).
					(2)Limitation on
			 use of other fundsThe Administrator may carry out the Efficiency
			 Pilot Program only with amounts appropriated in advance specifically to carry
			 out this section.
				(j)TerminationThe
			 authority under this section shall terminate 4 years after the date of
			 disbursement of the first grant under the Efficiency Pilot Program.
			6.Small business
			 telecommuting
			(a)Pilot
			 program
				(1)In
			 generalIn accordance with this section, the Administrator shall
			 conduct, in not more than 5 of the regions of the Administration, a pilot
			 program to provide information regarding telecommuting to employers that are
			 small business concerns and to encourage such employers to offer telecommuting
			 options to employees (in this section referred to as the Telecommuting
			 Pilot Program).
				(2)Special
			 outreach to individuals with disabilitiesIn carrying out the
			 Telecommuting Pilot Program, the Administrator shall make a concerted effort to
			 provide information to—
					(A)small business
			 concerns owned by or employing individuals with disabilities, particularly
			 veterans who are individuals with disabilities;
					(B)Federal, State,
			 and local agencies having knowledge and expertise in assisting individuals with
			 disabilities, including veterans who are individuals with disabilities;
			 and
					(C)any group or
			 organization, the primary purpose of which is to aid individuals with
			 disabilities or veterans who are individuals with disabilities.
					(3)Permissible
			 activitiesIn carrying out the Telecommuting Pilot Program, the
			 Administrator may—
					(A)produce
			 educational materials and conduct presentations designed to raise awareness in
			 the small business community of the benefits and the ease of
			 telecommuting;
					(B)conduct
			 outreach—
						(i)to
			 small business concerns that are considering offering telecommuting options;
			 and
						(ii)as
			 provided in paragraph (2); and
						(C)acquire
			 telecommuting technologies and equipment to be used for demonstration
			 purposes.
					(4)Selection of
			 regionsIn determining which regions will participate in the
			 Telecommuting Pilot Program, the Administrator shall give priority
			 consideration to regions in which Federal agencies and private-sector employers
			 have demonstrated a strong regional commitment to telecommuting.
				(b)Report to
			 CongressNot later than 2
			 years after the date on which funds are first appropriated to carry out this
			 section, the Administrator shall transmit to the Committee on Small Business
			 and Entrepreneurship of the Senate and the Committee on Small Business of the
			 House of Representatives a report containing the results of an evaluation of
			 the Telecommuting Pilot Program and any recommendations regarding whether the
			 pilot program, with or without modification, should be extended to include the
			 participation of all regions of the Administration.
			(c)TerminationThe Telecommuting Pilot Program shall
			 terminate 4 years after the date on which funds are first appropriated to carry
			 out this section.
			(d)Authorization
			 of appropriationsThere is
			 authorized to be appropriated to the Administration $5,000,000 to carry out
			 this section.
			7.Encouraging
			 innovation in energy efficiencySection 9 of the Small Business Act (15
			 U.S.C. 638) is amended by adding at the end the following:
			
				(z)Encouraging
				innovation in energy efficiency
					(1)Federal agency
				energy-related priorityIn
				carrying out its duties under this section to SBIR and STTR solicitations by
				Federal agencies, the Administrator shall—
						(A)ensure that such agencies give high
				priority to small business concerns that participate in or conduct energy
				efficiency or renewable energy system research and development projects;
				and
						(B)include in the
				annual report to Congress under subsection (b)(7) a determination of whether
				the priority described in subparagraph (A) is being carried out.
						(2)Consultation
				requiredThe Administrator shall consult with the heads of other
				Federal agencies and departments in determining whether priority has been given
				to small business concerns that participate in or conduct energy efficiency or
				renewable energy system research and development projects, as required by this
				section.
					(3)GuidelinesThe
				Administrator shall, as soon as is practicable after the date of enactment of
				this subsection, issue guidelines and directives to assist Federal agencies in
				meeting the requirements of this section.
					(4)DefinitionsIn
				this subsection—
						(A)the term
				biomass—
							(i)means any organic
				material that is available on a renewable or recurring basis, including—
								(I)agricultural
				crops;
								(II)trees grown for
				energy production;
								(III)wood waste and
				wood residues;
								(IV)plants
				(including aquatic plants and grasses);
								(V)residues;
								(VI)fibers;
								(VII)animal wastes
				and other waste materials; and
								(VIII)fats, oils,
				and greases (including recycled fats, oils, and greases); and
								(ii)does not
				include—
								(I)paper that is
				commonly recycled; or
								(II)unsegregated
				solid waste;
								(B)the term
				energy efficiency project means the installation or upgrading of
				equipment that results in a significant reduction in energy usage; and
						(C)the term
				renewable energy system means a system of energy derived
				from—
							(i)a
				wind, solar, biomass (including biodiesel), or geothermal source; or
							(ii)hydrogen derived
				from biomass or water using an energy source described in clause
				(i).
							.
		8.Express loans
			 for renewable energy and energy efficiencySection 7(a)(31) of the Small Business Act
			 (15 U.S.C. 636(a)(31)) is amended by adding at the end the following:
			
				(F)Express loans
				for renewable energy and energy efficiency
					(i)DefinitionsIn
				this subparagraph, the terms energy efficiency project and
				renewable energy system have the meanings given those terms in
				section 9(z).
					(ii)LoansLoans
				may be made under the Express Loan Program for the purpose
				of—
						(I)purchasing a
				renewable energy system; or
						(II)an energy
				efficiency project for an existing
				business.
						.
		
